Citation Nr: 0510638	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949 and from August 1950 to August 1967.  

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied service connection 
for aortic stenosis, hypertension, lumbar strain and 
degenerative disc disease of the lumbar spine.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims for further development in April 2001 and April 2004.  
As was explained in detail in the April 2001 and April 2004 
remands the veteran did not file a substantive appeal as to 
the issues of service connection for hypertension and aortic 
stenosis.  38 C.F.R. § 20.200 (2004).  For that reason the 
issues on appeal are limited to those on the title page.  

The Board has reviewed the claims folder and determined the 
development ordered in the April 2001 and April 2004 remands 
has been completed to the extent possible.  Stegall v. West, 
11  Vet. App. 268 (1998).  The claims are now ready for 
further appellate consideration.  


FINDINGS OF FACT

1.  Service medical records include treatment for low back 
strain dated in May 1956, October 1959, September 1962 and 
September 1964.  

2.  At service separation examination in March 1967 the 
veteran reported a history of recurrent back pain.  

3. The claim folder does not contain a current diagnosis of 
low back strain.  

4.  The claims folder does not contain competent medical 
evidence which provides a nexus between the back strain in 
service and the currently diagnosed degenerative disc disease 
of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Lumbar strain was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.655 (2004).  

2.  Degenerative disc disease of the lumbar spine was not 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this instance the December 1999 rating decision denying 
service connection for lumbar strain and degenerative disc 
disease of the lumbar spine predated passage of the VCAA.  
The RO sent the veteran a letter in August 2002 which 
informed him of the passage of the VCAA and its provisions.  
The RO then readjudicated his claim for service connection on 
the merits.  An October 2003 supplemental statement of the 
case was issued to the veteran.  Any defect in notifying the 
veteran of the VCAA has been cured.  

The RO obtained the veteran's service records, private 
medical records, and the veteran's VA records of treatment 
are currently in the claims folder.  The veteran did not 
identify any other relevant evidence.  

The veteran was informed a VA examination and opinion was 
necessary to support his claim.  A VA evaluation was 
scheduled and the veteran was sent a letter informing him of 
the date and time of the examination.  The veteran cancelled 
the appointment for a VA examination and told VA he did not 
want to be rescheduled.  In October 2003, VA issued a 
supplemental statement of the case which again notified the 
veteran a VA examination had been scheduled and that he had 
failed to appear.  It included 38 C.F.R. § 3.655.  The 
veteran did not respond.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination, action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

Factual Background.  On service entrance examination in 
January 1946 no musculoskeletal defects were found.  At 
service separation examination in January 1949 no 
abnormalities of the spine were found.  

The veteran was examined in August 1950 when he entered 
service for the second time.  No abnormality of the spine was 
found.  In May 1956, service medical records noted the 
veteran had low back strain.  Over a period of ten days the 
veteran was seen four times for back pain.  X-rays of the 
lumbar spine were normal.  Heat, massage and liniment were 
prescribed.  In October 1959, the veteran was seen on two 
occasions with a possible pulled muscle in the low back.  He 
was given codeine and told to apply heat and rest.  September 
1962 records reveal the veteran had a recurrence of acute 
back strain.  He had lumbosacral pain without radiation.  
There was no history of a fall or trauma.  He had pain in the 
lower sacral region, with decreased lordosis and spasm.  
Straight leg raising was to 50 degrees.  There was no 
weakness or sensory deficit.  Reflexes were two plus and 
equal.  The September 1962 radiographic report listed his 
clinical history as "back strain r/o Disc."  X-rays 
revealed no pathological change.  The veteran was seen again 
in August 1964 for recurrent low back pain which he had had 
for years.  His March 1967 retirement examination found no 
abnormality of the spine.  On his Report of Medical History 
the veteran checked recurrent back pain.  On the reverse side 
the physician wrote that the veteran had yearly episodes of 
low back pain.  

The veteran filed his claim for service connection in June 
1999.  The RO arranged of the veteran to be examined.  The 
veteran told the examiner he had slipped and fallen in 1955 
straining his low back.  He was on sick call for four to five 
days.  He subsequently had exacerbations of his low back pain 
and spasming approximately a year later.  The July 1999 VA 
examination of the spine revealed full range of motion of the 
lumbar spine.  There was no tenderness or pain with motion or 
with palpation of the lumbar spine and paraspinal 
musculature.  He was neurovascularly intact.  Straight leg 
raising was negative, bilaterally.  X-rays of the lumbar 
spine revealed severe degenerative disc disease of the lumbar 
spine.  

The RO denied his claims for service connection for low back 
strain and degenerative disc disease of the lumbar spine in a 
December 1999 rating decision.  The veteran submitted his 
substantive appeal in April 2000.  Attached to his VA Form 9 
was a statement of the reasons the veteran believed the RO's 
decision was incorrect.  The veteran listed the dates he was 
treated in service for back pain and asserted that from that 
time he had recurring severe bouts of back pain.  The 
incidents were brought about by reaching, lifting, standing 
for prolonged periods, or sometimes for no apparent reason.  
After numerous visits to the AFB clinic which did not appear 
to help, he had begun to use a heating pad, remained off his 
feet and treated himself with APC's and later Motrin or 
Advil.  His duties in service after the date of his back 
injury were primarily at a desk.  He had one episode in 
September 1969 that was so severe he went to a chiropractor.  
After making efforts to locate the chiropractor he had 
concluded there was no possibility of getting any 
confirmation of any records.  Subsequently, he had reverted 
to using over-the counter-medications.  

Records from the Loma Linda University Medical Center do not 
include any records of treatment for a low back disorder.  
They do include January 2002 records of injuries to the 
thoracic and cervical spine sustained when the veteran fell 
from a tree on to a fence.  

Records from the Loma Linda VA Medical Center reveal the 
veteran cancelled a March 2003 appointment for a VA 
orthopedic evaluation and indicated he did not want to be 
rescheduled.  The RO issued a supplemental statement of the 
case to the veteran which included 38 C.F.R. § 3.655 in 
October 2003.  

Analysis.  The Board first noted the veteran failed to appear 
for a scheduled VA examination.  The regulations state that 
when a claimant fails to report for a claim in conjunction 
with an original claim, the claim is to be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).  

The Board first considered the issue of service connection 
for low back strain.  The veteran had a history of recurrent 
low back pain in service which was diagnosed as due to low 
back strain or a pulled muscle.  The regulations provide that 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b)(2004).  

The service medical records demonstrate the veteran had 
recurrent low back pain over a period of eight years from 
1956 to 1964.  It has been established the veteran had 
chronic low back strain in service.  The missing element in 
this case is any current diagnosis of low back strain.  The 
July 1999 VA examination report did not include a current 
diagnosis of low back strain.  To allow service connection 
under 38 C.F.R. § 3.303(b) for "subsequent manifestations of 
the same chronic disease" there must be a current diagnosis 
or competent medical opinion relating the current low back 
pain to strain or a pulled muscle.  The current diagnosis was 
degenerative disc disease, not strain.   

If the Board accepts the veteran's statement that he first 
had symptoms in service, and has continually had symptoms 
since service; evidence of a current diagnosis and competent 
evidence is still required to provide a nexus between the 
symptoms in service and the current diagnosis of degenerative 
disc disease.  See 38 C.F.R. § 3.303(b).  Medical expertise 
is still required to relate the appellant's present 
degenerative disc disease etiologically to in-service and 
post-service symptoms.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Sacks v. West, 11 Vet. App. 314 (1998).  

In addition, there are no records of any post-service 
diagnosis of low back strain.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).   In this 
instance the only evidence in the claims folder which relates 
the veteran's degenerative disc disease to service, are the 
statements of the veteran.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  38 C.F.R. § 3.159 (2004), See also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  A medical opinion 
is required to support the veteran's claim that his lumbar 
strain and degenerative disc disease of the lumbar spine are 
related to service.  As the veteran failed to appear for VA 
examination no competent medical opinion is currently of 
record which supports his contention.  

Service connection for lumbar strain and degenerative disc 
disease of the lumbar spine is not warranted, based on the 
evidence currently of record.  


ORDER

Service connection for lumbar strain is denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


